Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-5, 7, 8, 12-13, 16-17, 19, 21, 24-25, 27, 30, 34-35, 40, 42-43, 45-46, 50, 59-60, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of U.S. Patent No. 10,590,079 B2 in further view of Cooper et al. (US 2017/0334968 A1) and applicants’ admission as to the known antibody and antigen binding domain (paragraphs [0284] to [0286], and [0775] to [0879] of the US publication of this application, US 20190298715 A1) . 
Given the broadest interpretation, the claim 12 is construed as read on contacting the cells in vivo with the LSD 1 inhibitor, or administering the LSD1 inhibitor to a subject. Claim 13 is construed as co-administering the LSD1 inhibitor and the engineered cells, concurrently or sequentially. Claims 16 and 17 are construed as those cells affected by the LSD1 inhibitor in vivo. 
‘079 claims pharmaceutical composition comprising the LSD 1 inhibitor herein and additional active agents, such as anticancer agent, immunomodulatory agent, and method of using the same for treating various cancers, such as myeloid leukemia, B-cell lymphoma, etc. 
‘079 does not claim expressly the anticancer or immunomodulator agents are the immune effector cells herein defined. 
However, Copper et al. teach that immune effector cells, particularly, immune effector cells comprising CAR (particularly, the antigen binding domain of the car) polypeptide or nucleic acid, and method of using the same for treating various cancers. See, particularly, paragraphs [0005] to [0015]. Various components of CAR (chimeric Antigen Receptors) has been discloses, including antigen binding domain, hinge domain, transmembrane domain, etc. See, paragraphs [0035] to [0053], the sequence, and the claims. The immune effector cells include T-cells, NK-cell or NK T-cells. See, paragraph [0067] to [[0068]. The CAR components can be introduced into the cells by various known method, such as insertion of the nucleic acid into target DNA. See, particularly, paragraph [0065]. Applicants admitted on the record that the techniques of using antibody fragments and antigen binding fragment in CAR have been known in the art (paragraphs [0281] to [0286]. The employment of various specific fragments of antigen binding domain of CAR have been known in the art. See, paragraph [0765] to [0884]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use immune effector cells as the anticancer/immunomodulator in the pharmaceutical composition of ‘079, and to use the LSD1 inhibitor and the immune effector cells for treating a cancer patients, either concurrently, or sequentially, which ever is first administered.
A person of ordinary skill in the art would have been motivated to use immune effector cells as the anticancer/immunomodulator in the pharmaceutical composition of ‘079, and to use the LSD1 inhibitor and the immune effector cells for treating a cancer patients, either concurrently, or sequentially, whichever is first administered, because the immune effect cells have been known for treating cancers. Furthermore, it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. As discussed above the administering the LSD1 inhibitor would effectively “contacting a population of immune effector cells with the LSD1 inhibitor in vivo (claim 12), wherein any of all the functional benefits recited there would have been an inherent characteristic of such administration. Further, the concurrent administration of an immune effector cells engineered by insert nucleic acid that encodes the CAR into the cells would meet the limitation of claim 3 as the administration of the LSD1 inhibitor with the engineered immune effector cells would meet the limitation step a), which would result the cells as defined in claim 16 and 17. As to the particular component of CAR as defined in claims 24, 25, 27, 30, defined by those SEQ ID recited therein, note, the prior art teaches generally the employment of components of CAR, and the select a proper components of CAR suitable for their known function would have been a routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The further employment of other known LSD1 inhibitor as recited in claims 34, 35, 40, 42-43, 45-46, 50 would have been obvious it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Note, applicants admitted that those LSD1 inhibitors recited herein have been known in the art. See, paragraphs [0375] to [0516]. Particularly,  small molecular LSD1 inhibitors, paragraphs [00418] to [0420]; Gene editing system, paragraphs [0406] to [0409]. [0415], [0416]; Genome Editing, including CRISPR gene editing [0385], [0388], [0389]., [0393], [0394]. Nucleic acids, [0378]. As to the functional limitations recite din claim 7, 8 and 12, note, such functions would have been inherent to a process of administering the LSD1 inhibitor  to a cancer patients.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 35, 43, 45, 50, 59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “the amino acid sequence of a CD 19 binding domain according to tables 6-9” , and the claim also recites “the amino acid sequence of CTL019 scFv domain according to table 9, or an amino sequence according to SEQ ID No:957,” which is the narrower statement of the range/limitation. Claim 35 recites the broad recitation “an shRNA or siRNA comprising a sequence complementary to a target sequence of LSD1” , and the claim also recites “SEQ ID Nos: 43 to 82,” which is the narrower statement of the range/limitation. claim 43 recites the broad recitation “a targeting domain complementary to a sequence of the LSD1 gene (KDM1A) or its regulatory elements ” , and the claim also recites “e.g., comprising any one of SEQ ID Nos: 132 to  862” which is the narrower statement of the range/limitation; claim 50 recites the broad recitation “a protein” , and the claim also recites “a dominant negative binding partner of LSD1” which is the narrower statement of the range/limitation. Claim 59 recites the broad recitation “a disease associated with expression of a tumor antigen”, and the claim also recites “a proliferative disease, a precancerous condition, a cancer, and a  non-cancer related indication associated with expression of the tumor antigen” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 45 recite “The LSD1 inhibitor for use, the method of claim 34, wherein…” It is not clear if the claim is drawn to a product (aLSD1 inhibitor), or a method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627